NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted March 4, 2008*
                                   Decided March 18, 2008

                                            Before

                             RICHARD D. CUDAHY, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge



No.  07‐2485

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Southern District of Illinois.

       v.                                            No. 3:05CR30184–001 DRH

ARTHUR RUNNELS,                                      David R. Herndon,
    Defendant‐Appellant.                             Chief Judge.

                                          O R D E R

       Arthur Runnels pleaded guilty to possessing a firearm following a felony conviction. 
See 18 U.S.C. § 922(g)(1).  The district court concluded that three of his previous felony
convictions—two for drug offenses and one for aggravated battery—qualified him as an
armed career criminal.  See id. § 924(e).  The court sentenced him to a prison term of 180
months, the statutory minimum.  See id. § 924(e)(1).  The only argument Runnels makes on


       *
        On March 3, 2008, we granted the motion to waive oral argument filed by counsel for
the appellant.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2), (f).
No. 07‐2485                                                                               Page 2

appeal is that the district court should not have counted his two drug convictions separately
in assessing whether he has the three needed to trigger the Armed Career Criminal Act.  We
affirm Runnels’s sentence.    

                                         Background

         In August 2005 police officers in Alorton, Illinois, stopped the car Runnels was
driving after he ran a stop sign.  Runnels identified himself as Darrion Flowers, but when a
computer check could not verify that name, he was arrested.  The officers searched his car
and found a loaded .45 caliber Taurus semi‐automatic pistol. 
 
        A probation officer prepared a presentence investigation report recommending that
the district court sentence Runnels as an armed career criminal based on three of his
previous Illinois convictions—one for possessing cocaine with the intent to deliver it on
school grounds, one for unlawful delivery of a controlled substance while on public
housing property, and one for aggravated battery.  Runnels objected, arguing that the two
drug offenses should be treated as a single conviction because he was arrested for both
offenses on the same day and because the cases were consolidated for sentencing.  The
district court overruled Runnels’s objection, reasoning that the two drug offenses are
separate because they occurred on different dates and involved distinct elements. 
 
        The district court thus selected a base offense level of 33, see U.S.S.G. 
§ 4B1.4(b)(3)(B), and subtracted three levels for acceptance of responsibility, see id. 
§ 3E1.1.  The resulting total offense level of 30 applied against Runnels’s criminal history
category of V ordinarily would yield a guidelines imprisonment range of 151 to 188 months,
but because of the statutory minimum, see U.S.S.G. § 5G1.1(c)(2), the effective range was 180
to 188 months.  After examining the factors set forth in 18 U.S.C. § 3553(a), the court chose a
term of 180 months. 

                                           Analysis

       In arguing that the district court should have treated his two drug convictions as
one, Runnels asserts that the convictions are “related . . . for purposes of calculating criminal
history” because: 1) the crimes occurred “just over 30‐days apart” (actually, they occurred
only 21 days apart); 2) he was arrested and then sentenced for both crimes on the same day;
and 3) the sentences ran concurrently.  Runnels is arguing that the rules used in calculating
a defendant’s criminal history score under the guidelines, see U.S.S.G. §§ 4A1.1, 4A1.2,
should also control in tallying his qualifying convictions under the Armed Career Criminal
Act.  But as the government points out, the guidelines rules for counting criminal
No. 07‐2485                                                                                Page 3

convictions are irrelevant in deciding whether a defendant has the requisite convictions to
qualify for enhanced sentencing under the Armed Career Criminal Act.  See U.S.S.G. 
§ 4B1.4 cmt. 1; United States v. Hobbs, 136 F.3d 384, 388 (4th Cir. 1998); cf. United States v.
Wright, 48 F.3d 254, 255‐56 (7th Cir. 1995).  In his brief to this court, Runnels has not
addressed the district court’s conclusion that the counting rules from the guidelines do not
apply to the statutory enhancement, nor has he responded to the government’s argument
that those rules are inapplicable here.
  
        A defendant who violates § 922(g) is an armed career criminal if he has three
previous convictions for “a violent felony or a serious drug offense, or both, committed on
occasions different from one another.”  18 U.S.C. § 924(e)(1).  Thus the question for purposes
of the statutory enhancement is not whether the prior offenses are “related,” but whether
each “arose out of a ‘separate and distinct criminal episode.’”  United States v. Hudspeth, 42 F.3d
1015, 1019 (7th Cir. 1994) (en banc) (quoting United States v. Schieman, 894 F.2d 909, 911 (7th
Cir. 1990)).  What matters is the nature and locations of the crimes, the identities of the
victims, and whether the defendant could have withdrawn from the criminal activity
between episodes.  Id. at 1019‐21; United States v. Morris, 293 F.3d 1010, 1013 (7th Cir. 2002).   



        Runnels does not even dispute that his drug offenses were committed on different
occasions, but even if he did the contention that they constitute a single offense would
dissolve under the Hudspeth factors.  The offenses involved distinct elements and took place
on separate days and in separate locations.  The first offense took place on November 14,
1997, when Runnels sold cocaine at a public housing complex.  The second took place 21
days later, when Runnels entered a high school intending to distribute the small amount of
cocaine in his possession.  The three‐week lapse renders frivolous any contention that these
are not separate crimes under the Armed Career Criminal Act.  Accordingly, we affirm the
district court’s decision to sentence Runnels as an armed career criminal.